internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 - plr-144594-02 date date p x state w state y z dear we received your letter dated date and subsequent correspondence submitted on behalf of p by p’s authorized representatives requesting certain rulings under sec_752 and sec_465 of the internal_revenue_code regarding p's proposal to issue unsecured debt to refinance certain outstanding debt obligations this replies to your request the information provided indicates that p is a state w limited_partnership x a state y real_estate_investment_trust is the managing general_partner of p x owns approximately z percent of the units of p a portion of the remaining units are owned by individuals subject_to sec_465 p primarily acquires owns and operates commercial properties directly and through subsidiary partnerships including limited_liability companies the aggregate gross fair_market_value of the property owned by p that is neither real_property nor property incidental to the activity of holding real_property will be less than percent of the aggregate gross fair_market_value of all assets of p including assets held through subsidiary partnerships plr-144594-02 p owns properties subject_to secured nonrecourse debt in addition p has issued and anticipates that it will continue to issue unsecured debt that is not recourse to any partner of p or a subsidiary related_person or any of the assets of any partner or related_person it is possible that in the future certain partners of p may agree to issue guarantees or deficit restoration obligations with respect to a portion of this unsecured debt the portion of the debt that is not subject_to any guarantees or affected by any deficit restoration obligations is referred to herein as the unsecured debt the unsecured debt will be a general obligation of p such that in the case of a default the holders of the unsecured debt will have a claim against all of the assets of p rather than against specific assets of p it is anticipated that the unsecured debt will be issued to refinance the mortgage debt taken subject_to by p in connection with the acquisitions of properties or mortgage debt that was later incurred to refinance mortgage debt that was taken subject_to by p at the time of acquisition p owns these properties either directly or through subsidiary partnerships including limited_liability companies in which it owns substantially_all of the economic interests and controls the general_partner or is or controls the managing member it is also anticipated that the unsecured debt will be used to fund acquisition and development activity of p p represents that the unsecured debt will provide that none of the partners of p and no related_person to any partner as defined in sec_1_752-4 will have any liability for the repayment of the unsecured debt p also has available an unsecured line of credit p is able to draw upon the line of credit from time to time to obtain capital to meet its various needs subject_to continued compliance with certain financial and other covenants the line of credit is a general obligation of p p anticipates drawing advances under the line of credit that will be applied to refinance mortgage debt taken subject_to by p in connection with the acquisition of properties or mortgage debt that was later incurred to refinance mortgage debt that was taken subject_to by p at the time of acquisition the line of credit also is used currently to fund other acquisition and development activity of p under the line of credit as it is currently in effect the lenders would have recourse against x in the event that a default under the line of credit were to occur p and x intend to pursue an amendment of the line of credit so that neither x nor any of the partners of p have any personal liability for repayment of the line of credit therefore the liabilities will become nonrecourse to the partners of p it is possible however that in the future certain partners of p may agree to issue guarantees or deficit restoration obligations with respect to a portion of the line of credit the portion of the line of credit that is not subject_to any guarantees or affected by any deficit restoration obligations is referred to herein as the line of credit plr-144594-02 p intends to allocate the unsecured debt and the advances under the line of credit first to the properties that were acquired with or had their existing mortgage debt repaid by the proceeds of the unsecured debt and the advances under the line of credit to the extent of such proceeds and then in accordance with the net fair_market_value of each property the proposed method p represents that neither the unsecured debt nor the line of credit will be convertible into an equity_interest in p p further represents that to the best of its knowledge the purchasers of the unsecured debt will be qualified purchasers that satisfy the requirements of sec_49 p also represents that each of the lenders of the line of credit is a qualified_person within the meaning of sec_49 sec_752 provides that any increase in a partner's share of liabilities of a partnership or any increase in a partner's individual liabilities by reason of the assumption by the partner of partnership liabilities is considered a contribution of money by the partner to the partnership similarly under sec_752 any decrease in a partner's share of liabilities of a partnership or any decrease in a partner's individual liabilities by reason of the assumption by the partnership of the individual liabilities is considered a distribution of money to the partner by the partnership sec_752 provides that for purposes of sec_752 a liability to which property is subject will to the extent of the fair_market_value of such property be considered as a liability of the owner of the property sec_1_752-1 of the income_tax regulations provides that a partnership_liability is a recourse_liability to the extent that any partner or related_person bears the economic risk of loss for that liability under sec_1_752-2 sec_1_752-2 provides that except as otherwise provided in sec_1_752-2 a partner bears the economic risk of loss for a partnership_liability to the extent that if the partnership constructively liquidated the partner or related_person would be obligated to make a payment to any person or a contribution to the partnership because that liability becomes due and payable and the partner or related_person would not be entitled to reimbursement from another partner or person that is a related_person to another partner sec_1_752-2 provides that the determination of the extent to which a partner or related_person has an obligation to make a payment under sec_1_752-2 is based on the facts and circumstances at the time of the determination all statutory and contractual obligations relating to the partnership_liability are taken into account for purposes of applying sec_1_752-2 including contractual obligations outside the partnership_agreement such as guarantees indemnifications reimbursement agreements and plr-144594-02 other obligations running directly to creditors or to other partners or to the partnership obligations to the partnership that are imposed by the partnership_agreement including the obligation to make a capital_contribution and to restore a deficit capital_account upon liquidation of the partnership and payment obligations whether in the form of direct remittances to another partner or a contribution to the partnership imposed by state law including the governing state partnership statute sec_1_752-3 provides that a partner's share of the nonrecourse liabilities of a partnership equals the sum of the following the partner's share of partnership_minimum_gain determined in accordance with the rules of sec_704 and the regulations thereunder the amount of any taxable gain that would be allocated to the partner under sec_704 or in the same manner as sec_704 in connection with a revaluation of partnership property if the partnership disposed of in a taxable transaction all partnership property subject_to one or more nonrecourse liabilities of the partnership in full satisfaction of the liabilities and for no other consideration and the partner's share of the excess nonrecourse liabilities those not allocated under sec_1_752-3 and of the partnership as determined in accordance with the partner's share of partnership profits the partner's interest in partnership profits is determined by taking into account all facts and circumstances relating to the economic arrangement of the partners the partnership_agreement may specify the partners' interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under the sec_704 regulations of some other significant item of partnership income or gain alternatively excess nonrecourse liabilities may be allocated among the partners in accordance with the manner in which it is reasonably expected that the deductions attributable to those nonrecourse liabilities will be allocated additionally the partnership may first allocate an excess_nonrecourse_liability to a partner up to the amount of built-in_gain that is allocable to the partner on sec_704 property as defined under sec_1_704-3 or property for which reverse sec_704 allocations are applicable as described in sec_1_704-3 where such property is subject_to the nonrecourse_liability to the extent that such built-in_gain exceeds the gain described in sec_1_752-3 with respect to such property this additional method does not apply for purposes of sec_1_707-5 to the extent that a partnership uses this additional method and the entire amount of the excess_nonrecourse_liability is not allocated to the contributing_partner the partnership must allocate the remaining amount of the excess_nonrecourse_liability under one of the other methods in sec_1_752-3 excess nonrecourse liabilities are not required to be allocated under the same method each year in sec_1_752-3 the amount of taxable gain a partner is allocated is referred to as sec_704 minimum gain sec_704 minimum gain is the amount of gain that a plr-144594-02 partner would receive under sec_704 from a hypothetical sale solely in satisfaction of the nonrecourse liabilities encumbering partnership property with limited exceptions see sec_1 e sec_704 minimum gain is calculated on a property-by-property basis if more than one item of partnership property is subject_to a single nonrecourse_liability the partnership must allocate the nonrecourse_liability among the individual items of partnership property before the partnership can calculate each partner's share of sec_704 minimum gain sec_1_752-3 provides that for purposes of determining the amount of taxable gain under sec_1_752-3 if a partnership holds multiple properties subject_to a single nonrecourse_liability the partnership may allocate the liability among the multiple properties under any reasonable method a method is not reasonable if it allocates to any item of property an amount of the liability that when combined with any other liabilities allocated to the property is in excess of the fair_market_value of the property at the time the liability is incurred the portion of the nonrecourse_liability allocated to each item of partnership property is then treated as a separate loan under sec_1_752-3 in general a partnership may not change the method of allocating a single nonrecourse_liability under sec_1_752-3 while any portion of the liability is outstanding however if one or more of the multiple properties subject_to the liability is no longer subject_to the liability the portion of the liability allocated to that property must be reallocated among the properties still subject_to the liability so that the amount of the liability allocated to any property does not exceed the fair_market_value of such property at the time of reallocation sec_1_752-3 provides that for purposes of sec_1_752-3 when the outstanding principal of a partnership_liability is reduced the reduction of outstanding principal is allocated among the multiple properties in the same proportion that the partnership_liability originally was allocated to the properties under sec_1_752-3 sec_465 limits the deductions for losses for any taxable_year for an activity to the extent of the total amount for which the taxpayer is at risk for the activity at the close of the taxable_year for partnerships the sec_465 at_risk_limitation applies at the partner level under sec_465 the activity engaged in by the taxpayer in carrying_on_a_trade_or_business of holding real_property is subject_to the at_risk_limitation of sec_465 sec_465 provides that a taxpayer's at risk amount includes amounts borrowed for use in an activity to the extent that the taxpayer is personally liable for the repayment of the borrowed amounts sec_465 however allows a taxpayer to treat qualified_nonrecourse_financing as an amount_at_risk even though the taxpayer is not personally liable for the repayment of the financing sec_465 provides that notwithstanding any other provision of sec_465 in the case of an activity of holding real_property a taxpayer is considered at risk for the taxpayer's share of any qualified_nonrecourse_financing that is secured_by real_property used in the activity of holding real_property plr-144594-02 sec_465 defines qualified_nonrecourse_financing to mean any financing i that is borrowed by the taxpayer for the activity of holding real_property ii that is borrowed by the taxpayer from a qualified_person or represents a loan from any federal state_or_local_government or instrumentality thereof or is guaranteed by any federal state_or_local_government iii except to the extent provided in regulations for which no person is personally liable for repayment and iv that is not convertible debt sec_465 provides that in the case of a partnership a partner's share of any qualified_nonrecourse_financing of such partnership shall be determined on the basis of the partner's share of liabilities of such partnership incurred in connection with such financing within the meaning of sec_752 sec_1_465-27 provides that for a taxpayer to be considered at risk under sec_465 qualified_nonrecourse_financing must be secured only by real_property used in the activity of holding real_property for this purpose however property that is incidental to the activity of holding real_property will be disregarded in addition for this purpose property that is neither real_property used in the activity of holding real_property nor incidental property will be disregarded if the aggregate gross fair_market_value of such property is less than percent of the aggregate gross fair_market_value of all the property securing the financing sec_1_465-27 b ii provides that for purposes of sec_1_465-27 a borrower shall be treated as owning directly its proportional share of the assets in a partnership in which the borrower owns directly or indirectly through a chain of partnerships an equity_interest sec_1_465-27 provides that the personal liability of any partnership for repayment of a financing is disregarded and the financing is treated as qualified_nonrecourse_financing secured_by real_property if i the only persons personally liable to repay the financing are partnerships ii each partnership with personal liability holds only property described in sec_1_465-27 and iii in exercising its remedies to collect on the financing in a default or default-like situation the lender may proceed only against property that is described in sec_1 b i and that is held by the partnership or partnerships sec_1_465-27 provides that principles similar to those found in sec_1_465-27 apply in determining whether a financing of an entity disregarded for federal tax purposes is treated as qualified_nonrecourse_financing secured_by real_property based on the information provided and the representations made we conclude as follows for purposes of sec_752 and sec_1_752-3 p may allocate the unsecured debt and each advance under the line of credit among its multiple properties including p's proportional share of the properties owned by p’s subsidiaries that qualify as partnerships for federal tax purposes under the proposed method or any other reasonable method provided however that the aggregate allocation of the unsecured debt and the outstanding advances under the line of credit to each property when plr-144594-02 combined with any other liabilities allocated to the property may not exceed the fair_market_value of the property at the time the liabilities are incurred for purposes of sec_1_752-3 the unsecured debt and the outstanding advances under the line of credit will be treated as nonrecourse liabilities secured_by p's assets including p's proportional share of the properties owned by p's subsidiaries that qualify as partnerships for federal tax purposes for purposes of sec_752 p must allocate reductions in the amount of the unsecured debt among its multiple properties including p's proportional share of the properties owned by p's subsidiaries that qualify as partnerships for federal tax purposes in the same manner and in the same proportion as the unsecured debt is initially allocated for purposes of sec_752 and sec_1_752-3 p may designate each advance under the line of credit as a separate loan with all advances on a particular date treated as a single advance for this purpose and may designate repayments under the line of credit as repayments of one or more specified advances thereunder with reductions in each advance under the line of credit allocated among p's multiple properties including p's proportional share of the properties owned by p's subsidiaries that qualify as partnerships for federal tax purposes in the same manner and in the same proportion as such advance is initially allocated pursuant to sec_1_752-3 the excess nonrecourse liabilities with respect to the unsecured debt and the advances under the line of credit may be allocated based on the partners’ excess sec_704 gain with respect to any of p’s assets including p's proportional share of the properties owned by p's subsidiaries that qualify as partnerships for federal tax purposes not taken into account under sec_1_752-3 for purposes of sec_465 the unsecured debt and the outstanding advances under the line of credit will be treated as qualified_nonrecourse_financing as to which no person has personal liability and that is considered secured_by p's assets including p's proportional share of the properties owned by p’s subsidiaries that qualify as partnerships for federal tax purposes except as specifically ruled upon above we express or imply no opinion on the federal tax consequences of the transactions described above under any other provisions of the code including whether the line of credit as amended or the unsecured debt will be treated as nonrecourse liabilities the rulings set forth above regarding the use of the proceeds from the advances under the line of credit are conditioned on the amendment of the line of credit resulting in neither x nor any of the partners of p having any liability for repayment of the line of credit similarly the rulings regarding the unsecured debt are conditioned on the representation that neither x nor any of the partners of p will have any personal liability for the repayment of the unsecured debt furthermore we express or imply no opinion regarding the tax consequences of the conversion of the line of credit from a recourse_liability to a nonrecourse_liability plr-144594-02 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office copies of this letter are being sent to p’s authorized representatives sincerely yours office of the associate passthroughs and special christine ellison chief branch chief_counsel industries enclosures copy of this letter copy for sec_6110 purposes cc
